     Case 2:19-cv-05733-MTL-MHB Document 23 Filed 06/26/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Melinda Gabriella Valenzuela,             )   CV 19-5733-PHX-MTL (MHB)
                                               )
10              Plaintiff,                     )   ORDER
                                               )
11   vs.                                       )
                                               )
12   Centurion Health, et al.,                 )
                                               )
13              Defendants.                    )
                                               )
14                                             )
15          On April 1, 2020, Plaintiff filed a First Amended Complaint (Doc. 12). In its
16   screening Order, the Court ordered Defendants Randall and LaPlume to answer Count Three
17   of the First Amended Complaint and dismissed the remaining claims and Defendants without
18   prejudice. Plaintiff has filed a request seeking leave to file an amended complaint.
19          The Court will deny her leave to file a newly amended complaint because the
20   proposed amended pleading largely fails to comply with this Court’s Local Rules of Civil
21   Procedure or with the Instructions for a prisoner complaint.
22          A complaint having the factual elements of a cause of action scattered throughout the
23   complaint and not organized into a “short and plain statement of the claim” may be dismissed
24   for failure to satisfy Rule 8(a) of the Federal Rules of Civil Procedure. See Sparling v.
25   Hoffman Constr. Co., 864 F.2d 635, 640 (9th Cir. 1988); see also McHenry v. Renne, 84
26   F.3d 1172 (9th Cir. 1996). Further, Local Rule 3.4 of the Local Rules of Civil Procedure
27   requires incarcerated persons to use court-approved form complaints. The form complaint
28   must be signed and legibly written and completed in accordance with the instructions
     Case 2:19-cv-05733-MTL-MHB Document 23 Filed 06/26/20 Page 2 of 2



 1   provided. Plaintiff has failed to sufficiently comply with these requirements. Moreover, the
 2   Court also finds that Plaintiff fails to comply with Local Rules 7.1 (Form of Papers) and 15.1
 3   (Amended Pleadings) of the Local Rules of Civil Procedure. Under these circumstances, the
 4   Court will deny Plaintiff’s motion for leave to amend.
 5          Accordingly,
 6          IT IS ORDERED denying Plaintiff’s motion for leave and application to proceed in
 7   forma pauperis (Docs. 19, 21).
 8          DATED this 26th day of June, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
